IN THE COMMONWEALTH COURT OF PENNSYLVANIA

M.G.,                                            :    SEALED CASE
                               Petitioner        :
                                                 :
                       v.                        :
                                                 :
Department of Human Services,                    :    No. 24 C.D. 2019
                      Respondent                 :
                                                 :
                                                 :
M.G.,                                            :    SEALED CASE
In RE: EH-C,                                     :
                               Petitioner        :
                                                 :
                       v.                        :
                                                 :
Department of Human Services,                    :    No. 25 C.D. 2019
                      Respondent                 :    Submitted: October 3, 2019


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                           FILED: October 29, 2019

               M.G. (Petitioner) petitions this Court for review of the Department of
Human Services (DHS) Bureau of Hearings and Appeals’ (BHA) November 16, 2018
order (BHA Order) denying Petitioner’s request to expunge his indicated report1 of
child abuse from the ChildLine & Abuse Registry (ChildLine Registry),2 and the

        1
          Section 6303(a) of the Child Protective Services Law (Law) defines an “indicated report”
as a report issued by DHS if it “determines that substantial evidence of the alleged abuse by a
perpetrator exists based on any of the following: (i) [a]vailable medical evidence[;] (ii) [t]he child
protective service investigation[; or] (iii) [a]n admission of the acts of abuse by the perpetrator.” 23
Pa.C.S. § 6303(a); see also Section 3490.4 of DHS’s Regulations, 55 Pa. Code § 3490.4.
        2
          Section 3490.4 of DHS’s Regulations defines “ChildLine” as
DHS Secretary’s (Secretary) December 11, 2018 order (Reconsideration Order)
denying Petitioner’s Application for Reconsideration (Reconsideration Application).
There are three issues before this Court: (1) whether this Court should accept
Petitioner’s petition for review nunc pro tunc from the BHA Order; (2) whether BHA
abused its discretion or committed an error of law when it concluded that Petitioner’s
actions constituted child abuse; and (3) whether the Secretary properly denied
Petitioner’s Reconsideration Application.3
               On September 6, 2016, Western Region Office of Children, Youth and
Families Services (CYF) received a report that Petitioner, a staff supervisor at
VisionQuest, a facility for juvenile offenders in Venango County, had physically
abused a 16-year-old VisionQuest resident (Resident) on that same date. On October
28, 2016, CYF filed an indicated report of child abuse with ChildLine against
Petitioner as the perpetrator of the abuse. On October 31, 2016, ChildLine notified
Petitioner that he was being listed in the ChildLine Registry as a child abuse
perpetrator. On November 10, 2016, Petitioner requested DHS review the findings
before he appealed to BHA for a hearing. On December 14, 2016, DHS determined
that the report was accurate. On March 11, 2017, Petitioner requested a hearing.




               [a]n organizational unit of [DHS] which operates a [s]tatewide toll-
               free system for receiving reports of suspected child abuse established
               under [S]ection 6332 of the [Law] (relating to establishment of
               [s]tatewide toll-free telephone number), refers the reports for
               investigation and maintains the reports in the appropriate file. . . .
55 Pa. Code § 3490.4. “The ChildLine Registry is maintained in accordance with the [Law.]” In
re: S.H., 96 A.3d 448, 450 n.2 (Pa. Cmwlth. 2014).
       3
          Petitioner makes no argument in his brief that the Secretary abused her discretion when she
denied Petitioner’s Reconsideration Application.
                                                 2
              A BHA Administrative Law Judge (ALJ) held a hearing on June 1,
2018.4 At the hearing, CYF Case Representative Jeffrey Marshall (Marshall) testified
that, on October 4, 2016, he completed a site visit, interviewed Resident, Petitioner,
VisionQuest’s compliance director and several staff members. Marshall explained
that he also reviewed an incident report, an urgent care center’s discharge paperwork,
witness accounts, staff reports and VisionQuest’s safety plan regarding Resident and
Petitioner. Marshall found Resident to be credible and the information he provided to
be consistent with that reported by other witnesses. Based thereon, and on Resident’s
allegations of back and shoulder blade pain, Marshall and a CYF review panel
concluded that Petitioner should be indicated for physical abuse.
              Resident admitted that he was not listening to Petitioner’s instructions,
and acted aggressively by picking up a fire extinguisher. Resident testified that a
staff member took the fire extinguisher away, and that Petitioner grabbed him by his
neck and ribs and pushed him against a railing, causing his feet to come off the
ground. According to Resident, Petitioner let him go, and another child jumped on
Petitioner’s back. When the other child got off of Petitioner’s back, Petitioner again
grabbed Resident and wrapped his arms around Resident’s neck and shoulders.
              VisionQuest House Care Worker Tessa Bradford (Bradford) recounted
at the hearing that she observed the incident, believed the incident was getting out of
control and sought to assist. Bradford explained that she saw Resident backing up
and bobbing and weaving, and then observed Petitioner grab Resident by the throat
and lean him over a bannister. Bradford recollected trying several times to tell
Petitioner to release Resident because she felt his hold on Resident to be
inappropriate based on her training. She stated that she told Petitioner his hold on


       4
          The hearing was originally scheduled for May 17, 2017, but was delayed due to
Petitioner’s unsuccessful interlocutory appeal to this Court challenging BHA’s denial of a subpoena
request.
                                                3
Resident was not acceptable.           Bradford said she heard Resident tell Petitioner
multiple times that Petitioner was hurting him. She described Petitioner letting go of
Resident when another child jumped on Petitioner’s back, and Petitioner thereafter
grabbing Resident and wrapping his arms around Resident’s shoulders and neck.
After Bradford instructed Petitioner to leave, she spoke with Resident, who
complained of back and shoulder blade pain.
              VisionQuest supervisor and medical staff member Leeann Watson
(Watson) testified that, when she checked on Resident the next morning, he reported
experiencing significant pain and being unable to move from his bed.                       Watson
observed that Resident had neck swelling and bruising, and bruising on the right side
of his ribs. According to Watson, Resident was taken to an urgent care center two
days after the incident.
              On November 16, 2018, the ALJ issued his recommendation to deny
Petitioner’s appeal, finding the testimony of Resident, Marshall, Bradford and
Watson credible. On the same date, BHA issued the BHA Order, adopting the ALJ’s
recommendation in its entirety.            On December 3, 2018, Petitioner filed the
Reconsideration Application.         On December 11, 2018, the Secretary issued the
Reconsideration Order denying Petitioner’s Reconsideration Application.                         On
January 10, 2019, Petitioner filed two petitions for review with this Court separately
challenging the BHA Order and the Reconsideration Order.5 By January 18, 2019
order, this Court directed the parties to address the timeliness of Petitioner’s appeal
from the BHA Order in their briefs on the merits.6

       5
          Petitioner’s appeal from the BHA Order was docketed at No. 24 C.D. 2019 and the appeal
from the Reconsideration Order was docketed at No. 25 C.D. 2019. By March 20, 2019 order, this
Court consolidated the appeals.
        6
          “This Court’s scope of review in expunction proceedings is limited to determining whether
constitutional rights have been violated, whether an error of law has been committed, and whether
necessary findings of fact are supported by substantial evidence.” B.K. v. Dep’t of Pub. Welfare, 36
A.3d 649, 653 n.10 (Pa. Cmwlth. 2012). This Court’s “review of the Secretary’s denial of
                                                 4
                  I. Petitioner’s Review Petition of the BHA Order
              Petitioner first argues that this Court should accept his review petition
nunc pro tunc as timely filed due to a breakdown in the administrative process.
              Initially, Pennsylvania Rule of Appellate Procedure (Rule) 1512(a)(1)
mandates that “[a] petition for review of a quasi-judicial order . . . shall be filed with
the prothonotary of the appellate court within 30 days after the entry of the order.”
Pa.R.A.P. 1512(a)(1). Therefore, Rule 1512(a)(1) affords a party 30 days to appeal
from a BHA order to this Court. Importantly, “[t]he filing of [a p]etition for
[r]econsideration does not . . . toll the time for appeal from that decision.”
Columbia Gas of Pa., Inc. v. Pa. Pub. Util. Comm’n, 535 A.2d 1246, 1248 (Pa.
Cmwlth. 1988) (emphasis added); see also Oak Tree Condo. Ass’n v. Greene, 133
A.3d 113, 116 (Pa. Cmwlth. 2016) (“A party’s filing of a motion for reconsideration .
. . does not stay the appeal period[.]”).
              Moreover, “[i]t is well established that the failure to timely appeal an
administrative agency’s action is a jurisdictional defect.” J.C. v. Dep’t of Pub.
Welfare, 720 A.2d 193, 197 (Pa. Cmwlth. 1998). “The time limit for a statutory
appeal is mandatory; it may not be extended as a matter of grace or indulgence.”
Carney v. Unemployment Comp. Bd. of Review, 181 A.3d 1286, 1288 (Pa. Cmwlth.
2018). Untimely appeals have, however, been permitted nunc pro tunc “when a delay
in filing the appeal is caused by extraordinary circumstances involving fraud,
administrative breakdown, or non-negligent conduct, either by a third party or by the
[petitioner].” Mountain Home Beagle Media v. Unemployment Comp. Bd. of Review,
955 A.2d 484, 487 (Pa. Cmwlth. 2008).




reconsideration is limited to considering whether the Secretary abused her discretion.” B.B. v.
Dep’t of Pub. Welfare (In re J.K.), 118 A.3d 482, 485 (Pa. Cmwlth. 2015).
                                              5
            In the instant matter, BHA issued the BHA Order denying Petitioner’s
appeal on November 16, 2018. Consistent with the aforementioned case law, the
BHA Order explicitly informed Petitioner:

            Either party to this proceeding has fifteen (15) calendar
            days from the date of this decision to request
            reconsideration by the Secretary . . . .           To seek
            reconsideration, you must fully complete the enclosed
            application/petition     for    reconsideration.         The
            application/petition shall be addressed to the Secretary, but
            delivered to the Director, [BHA], P.O. Box 2675,
            Harrisburg, Pennsylvania, 17105-2675, and must be
            received in the [BHA] within fifteen (15) calendar days
            from the date of this Order. This action does not stop the
            time within which an appeal must be filed to [the]
            Commonwealth Court.
            The appropriate party(ies), where permitted, may take issue
            with this Adjudication, and Order, and may appeal to the
            Commonwealth Court of Pennsylvania, within thirty (30)
            days from the date of this order.

BHA Order at 1 (bold and italic emphasis added). The BHA Order clearly and
unambiguously explained that a reconsideration request does not extend the 30-day
window during which an appeal may be filed with this Court.
            Despite the explicit notification in the BHA Order, Petitioner did not file
his appeals with this Court until January 10, 2019 – 55 days after BHA issued the
BHA Order and 30 days after the Secretary denied reconsideration. Accordingly,
although Petitioner’s appeal from the Reconsideration Order was timely filed, his
appeal from the BHA Order was untimely.
            Petitioner contends that the Reconsideration Order’s contents, guidelines
on DHS’s website, and information contained in “several communications” from




                                          6
DHS7 caused his confusion regarding his appeal rights and constituted an
administrative breakdown which justifies nunc pro tunc relief.8 Petitioner Br. at 28.
              The Reconsideration Order contained the following notification
(Reconsideration Notification): “[Petitioner] may take issue with this Order Denying
Reconsideration by appealing to the Commonwealth Court of Pennsylvania within
thirty (30) days from the date of this Order . . . .” Reconsideration Order at 1
(underline emphasis added).          Thus, the Reconsideration Notification, describing
appeal     requirements,      unambiguously          addressed    only   appeals     from     the
Reconsideration Order.            The Reconsideration Order was clear that the
Reconsideration Notification had no bearing on or relevance to the permissible time
for filing an appeal from the underlying BHA Order.
              With respect to Petitioner’s allegation that information on DHS’s
website     misled     him,    the    relevant       website     information    pertaining     to
“Reconsideration/Commonwealth Court Appeals,” includes the following language:

              Either party to an appeal . . . may seek reconsideration by
              the Secretary . . . from the final order of the Director of the
              Bureau by requesting such within 15 calendar days from the
              date of the final order. . . . Additionally, the parties have
              the right to seek review by the Commonwealth Court of
              Pennsylvania of any decision by the Director of BHA.
              The parties may seek reconsideration and petition
              Commonwealth Court simultaneously. If a party elects to
              request reconsideration only, his or her right to petition
              [the] Commonwealth Court is still preserved pending
              the Secretary’s decision on reconsideration.
              Should the Secretary find in favor of the appellant, the
              appropriate party(ies), where permitted, may take issue with

       7
          Petitioner does not identify the “several communications” to which he refers. Petitioner
Br. at 28.
        8
           Petitioner nevertheless acknowledges the BHA Order’s contents and further admits that
“[Petitioner] misreading a determination is negligent conduct that does not warrant nunc pro tunc
relief.” Petitioner Br. at 29.
                                                 7
             the adjudication and Order, and may petition the
             Commonwealth Court of Pennsylvania within 30 days from
             the date of the order. However, if the Secretary finds for
             DHS, the appellant may seek review before the
             Commonwealth Court of Pennsylvania.

http://www.dhs.pa.gov/communitypartners/hearingsandappealsprocess/index.htm
(emphasis added) (last visited October 8, 2019).
             DHS responds that the relevant “language is not confusing, it preserves
Petitioner’s right to petition [the] Commonwealth Court based on the Secretary’s
denial of reconsideration and not on BHA’s denial of his Child Abuse Expunction
appeal.” DHS Br. at 13. This Court agrees with Petitioner that DHS’s website
instructions are not the model of clarity.      Notwithstanding, Petitioner, who was
represented by counsel before both the BHA and this Court, ignored directly
relevant language addressing his appeal rights contained in the very order for
which he sought review, disregarded Rule 1512(a)(1) and well-established case
law, and instead relied on a seemingly ambiguous passage posted on DHS’s website
to determine the deadline for filing his appeal, and offers no justification for doing so.
Given the BHA Order’s explicit notice, Rule 1512(a)(1)’s clear mandate and the
relevant case law, this Court concludes that Petitioner’s failure to timely appeal from
the BHA Order is not the result of “extraordinary circumstances involving . . .
administrative breakdown[.]”      Mountain Home Beagle Media, 955 A.2d at 487.
Accordingly, this Court is constrained to deny nunc pro tunc relief, and dismiss
Petitioner’s appeal from the BHA Order as untimely.


                                  II. Reconsideration
             With respect to Petitioner’s appeal from the Reconsideration Order, the
law is well established:

             A party may appeal the denial of a request for
             reconsideration pursuant to [S]ection 5105(a)(2) of the
                                            8
              Judicial Code, 42 Pa.C.S. § 5105(a)(2), which grants the
              right to appeal agency determinations that are not
              considered adjudications pursuant to the Administrative
              Agency Law, 2 Pa.C.S. §§ 501-508, 701-704. Payne v.
              Workers’ Comp[.] Appeal [Bd.] (Elwyn, Inc.), 928 A.2d
377, 379 (Pa. Cmwlth. 2007).
              Our review of the Secretary’s denial of reconsideration
              is limited to considering whether the Secretary abused
              her discretion. Id.
                    An abuse of discretion ‘occurs not merely
                    when the [lower tribunal] reaches a decision
                    contrary to the decision that the appellate court
                    would have reached. Rather, an abuse of
                    discretion occurs ‘when the course pursued
                    represents not merely an error of judgment, but
                    where the judgment is manifestly unreasonable
                    or where the law is not applied or where the
                    record shows that the action is a result of
                    partiality, prejudice, bias or ill will.’ ’
              Id. (citations omitted).

B.B. v. Dep’t of Pub. Welfare, 118 A.3d 482, 485 (Pa. Cmwlth. 2015) (emphasis
added).
              Although Petitioner filed a petition for review of the Secretary’s
Reconsideration Order, Petitioner failed to include any argument in his brief to this
Court addressing the Secretary’s denial. Instead, Petitioner summarizes his argument
as follows:

              It was an abuse of discretion and error of law in finding:
              [Petitioner’s] actions rose to the level of child abuse in the
              form of causing bodily injury to [Resident] through recent
              act or failure to act; that [Petitioner’s] actions constitute
              physical child abuse pursuant to [Section 6303 of the Law,]
              23 Pa.C.S.[] § 6303; [and] that [Resident] did not act in a
              manner that would require [Petitioner] to defend himself.




                                            9
Petitioner Br. at 30 (italics omitted). The entirety of Petitioner’s argument pertains
solely to the BHA Order, which this Court has ruled it does not have jurisdiction to
review.
             This Court has held that issues raised in a petition for review but not
raised or developed in a petitioner’s brief are waived for appellate review. See
Aveline v. Pa. Bd. of Prob. & Parole, 729 A.2d 1254 (Pa. Cmwlth. 1999); see also
Commonwealth v. Spotz, 716 A.2d 580 (Pa. 1998). Because Petitioner’s brief does
not include any argument pertaining to the Secretary’s Reconsideration Order, or the
Secretary’s abuse of discretion, the issue is waived.
             For all of the above reasons, this Court denies Petitioner nunc pro tunc
relief and dismisses his petition for review of the BHA Order as untimely, and
affirms the Secretary’s Reconsideration Order.



                                       ___________________________
                                       ANNE E. COVEY, Judge




                                           10
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

M.G.,                                   :   SEALED CASE
                         Petitioner     :
                                        :
                  v.                    :
                                        :
Department of Human Services,           :   No. 24 C.D. 2019
                      Respondent        :
                                        :
                                        :
M.G.,                                   :   SEALED CASE
In RE: EH-C,                            :
                         Petitioner     :
                                        :
                  v.                    :
                                        :
Department of Human Services,           :   No. 25 C.D. 2019
                      Respondent        :


                                      ORDER

            AND NOW, this 29th day of October, 2019, M.G.’s (Petitioner) petition
for review of the Department of Human Services (DHS) Bureau of Hearings and
Appeals’ November 16, 2018 order docketed at No. 24 C.D. 2019 is DISMISSED as
untimely, and upon consideration of Petitioner’s petition for review docketed at No.
25 C.D. 2019, the DHS Secretary’s December 11, 2018 order denying Petitioner’s
Application for Reconsideration is AFFIRMED.



                                      ___________________________
                                      ANNE E. COVEY, Judge